Citation Nr: 1415390	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-00 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2012, the Board remanded the claim of service connection for a bilateral hearing loss disability for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

In February 2012, pursuant to the Board's remand, VA asked the Veteran to submit or to authorize VA to obtain on his behalf records, pertaining to treatment of the right ear in the 1980s and 1990s; more than a year has passed since VA made the request for the additional evidence.


CONCLUSION OF LAW

By failure to submit or to release evidence deemed necessary to properly adjudicate the claim of service connection for a bilateral hearing loss disability, the Veteran has abandoned the claim.  38 C.F.R. § 3.158(a) (2013).



Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters in November 2006 and in January 2007.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, and that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 




As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment and VA records.

The Veteran was afforded a VA examination in March 2010, which showed a bilateral hearing loss disability under 38 C.F.R. § 3.385.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence 

In October 2007, the Veteran filed an original claim for VA disability compensation for bilateral hearing loss.  The Veteran was afforded a VA examination in March 2010, which showed a bilateral hearing loss disability under 38 C.F.R. § 3.385.  

In February 2012, in its remand the Board determined that the opinion of the VA examiner in March 2010 was inadequate and directed that the Veteran be afforded another VA examination to determine whether any current hearing loss was due to noise exposure in service.  The Board also directed that VA asked the Veteran to submit or to authorize VA to obtain on his behalf records, pertaining to treatment of the right ear in the 1980s and 1990s.  




Pursuant to the remand, the Veteran was notified in February 2012 that the nearest VA medical facility had been asked to schedule him for an examination in conjunction with his claim.  In March 2012, there is a VA notation that the VA examination was canceled because the Veteran did not want to pursue the claim. 

In March 2012, the Veteran did not respond to VA's subsequent request to confirm whether or not he wanted to withdraw the claim of service connection for a bilateral hearing loss disability.  As the claim of service connection has not been withdrawn in accordance with 38 C.F.R. § 20.204, the claim remains on appeal. 

In May 2012, in the supplemental statement of the case, the Veteran was notified that as he did not respond to the request for evidence or to the request to clarify his intent to pursue the claim, the claim was considered abandoned under 38 C.F.R. § 3.158. 

As of April 2014, there has been no response from the Veteran. 

Analysis 

Where evidence requested in connection with an original claim is not furnished within 1 year after the date of the request, the claim will be considered abandoned. 38 C.F.R. § 3.158(a). 

As the Veteran has not responded to the request in 2012 for evidence to support the claim and as more than a year has passed since the 2012 request, the claim of service connection for a bilateral hearing loss disability is considered abandoned.   








See Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required by VA regulation, to consider to the claim abandoned); see Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012) (abandonment under 38 C.F.R. § 3.158(a) cannot be set aside on grounds of ignorance of the regulatory requirements). 

Pursuant to 38 C.F.R. § 3.158, the Board concludes that the Veteran has abandoned the claim of service connection for a bilateral hearing loss disability.


ORDER

The appeal of the claim of service connection for a bilateral hearing loss disability is dismissed.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


